Citation Nr: 0021399	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a headache 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1994 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a decision of May 5, 1999, the Board denied the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for a headache disorder.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims, which, in April 2000, upon a joint motion by the 
Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's May 5, 1999, decision and remanded the 
case to the Board for further development of the evidence.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his well grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The veteran's headache disorder has been rated as analogous 
to migraine headaches.  38 C.F.R. § 4.20 (1999).  Under 
38 C.F.R. § 4.124(a), Diagnostic Code 8100, a 50 percent 
rating for migraine headaches requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

At a personal hearing before the undersigned in September 
1997, the veteran testified that:  He was an over-the-road 
truckdriver, working for the Digby Truckline of Nashville, 
Tennessee; 2 or 3 days per week, he was unable to do anything 
for an hour or two hours, because of headaches; on one 
occasion, he was supposed to be in Columbus, Ohio, but stayed 
in his truck in New Jersey for three days, because of his 
headache disorder; at that time, he was carrying merchandise 
for Sears which was already on sale in Ohio, and he almost 
got fired.

This case will be remanded to the RO to attempt to obtain 
from his employer(s) the veteran's employment records, 
including days absent and the reasons for absences,.

While this case is in remand status, additional records of 
the veteran's treatment for headaches at VA outpatient 
facilities should also be obtained.

In a statement received at the Board in July 2000, the 
veteran stated, "I was hospitalized a year ago February.  
While in the hospital, it was discovered that I have seizures 
due to a head injury.  I lost my job because it is illegal to 
drive a truck with this condition."  In the interest of 
completeness of the evidentiary record, the Board finds that 
an attempt should be made to obtain copies of the records of 
the veteran's hospitalization in February 1999.  (The Board 
notes that a claim for service connection for a seizure 
disorder was the subject of a prior final denial by the RO in 
May 1983.  See 38 U.S.C.A. § 7105.)

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain records of the 
veteran's treatment since April 1998 at 
the Cooper Division and Leestown Division 
Outpatient Clinics of the VA Medical 
Center, Lexington, Kentucky.

2.  After obtaining any necessary release 
from the veteran, the RO should attempt 
to obtain from the Digby Truckline, 
Nashville, Tennessee, and from any other 
trucking company which the veteran may 
have worked for after leaving the employ 
of Digby Truckline, his 
employment/personnel records, including 
records of absences from work and the 
reasons therefor.

3.  If the RO is unable to obtain any 
employment/personnel records from Digby 
and any other subsequent employer, the RO 
should arrange for a social and 
industrial survey to be conducted in 
order to obtain evidence on the issue of 
the effect of the veteran's headache 
disorder on his economic adaptability.

4.  The RO should request that the 
veteran identify the facility at which he 
was hospitalized in February 1999.  After 
obtaining any necessary release from the 
veteran, the RO should attempt to obtain 
copies of the clinical records of such 
hospitalization.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
comply with the Court's order and to fulfill the duty to 
assist.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter which the Board has REMANDED to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


